Citation Nr: 0735423	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-35 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a 
bilateral foot disability, to include the removal of all ten 
toenails.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service in the Army from 
March 1967 to October 1968, including service in the Republic 
of Vietnam for over 1 year.
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied entitlement to service connection 
for a jungle rot condition that affected all ten of the 
veteran's toes.  The issue has been recharacterized on the 
title page to more accurately reflect the claim and the 
evidence of record.

The veteran was scheduled for a Travel Board hearing at the 
RO in Oakland, California, however, he withdrew his request 
for a hearing in a timely manner and has not indicated a 
desire to reschedule. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a bilateral foot 
disability which he believes is related to his service in 
Vietnam.  The veteran states that during his service in 
Vietnam he contracted a jungle rot and/or fungus disorder 
that led to all ten of his toenails, and the nerves related 
to his toenails, being surgically removed by a private 
podiatrist in 1979 or 1980.  The record indicates that the 
veteran has not had toenails since the surgery.  The veteran 
also contends that he was treated for his toenail fungus with 
topical medications given to him by a VA medical center 
(VAMC) in Fresno, California, prior to his surgery.  The RO 
twice attempted to locate the veteran's treatment records 
from the Fresno VAMC for the period of 1970 to 1980, but 
concluded that they are unavailable. 

Personnel records show the veteran served in Vietnam for over 
1 year during his active service in the Army.  Service 
medical records and the veteran's separation examination 
record do not indicate any complaints of, or treatment for, 
jungle rot or any other type of skin condition related to the 
veteran's feet or toes.   

Although, the veteran's private podiatry records are not of 
record, the veteran's private podiatrist did submit two 
letters.  The first, dated in August 2003, noted that he 
performed a total matrixectomy of all ten of the veteran's 
toenails under general anesthesia at Tulare District Hospital 
in the early 1980s.  The podiatrist also noted that the 
veteran served in Vietnam and had typical tropical-type 
mycotic infections in both his skin and toenails.  The second 
letter dated in March 2007 notes essentially the same facts 
as the 2003 letter, but states that prior to the matrixectomy 
all of the veteran's toenails were mycotic, dystrophic, 
discolored, and deformed.  The March 2007 letter further 
indicates that the matrixectomy was permanent, that the 
surgery had excellent results, and that since the surgery the 
patient has had little to no problem with the toenails on 
either foot.   

A veteran is competent to report continuity of observable 
symptomatology.  Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  Accordingly, the veteran is competent to report 
that he experienced a continuity of symptoms from fungus, or 
other skin ailments, on the skin of his feet and his toenails 
from the time of his service in Vietnam until his surgery in 
1979 or 1980.

The current record of medical treatment does not address the 
etiology of the claimed disability; nor does it provide a 
specific diagnosis for the claimed disability   However, the 
record includes documented surgical treatment for a condition 
or disease that may have resulted in a current disability; 
the veteran's competent reports of continuous symptoms of 
fungus or other skin and toenail ailments from separation 
until surgical intervention; and medical evidence indicating 
that any present disability may be associated with a 
tropical-type mycotic infection that occurred during the 
veteran's service in Vietnam and resulted in his toenails 
being removed.  Therefore, a VA medical examination must be 
provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
See also U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c) 
(2007).   

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006). 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine whether the 
veteran has a current disability related 
to the surgery that permanently removed 
all of his toenails and, if so, whether it 
is at least as likely as not the surgery 
resulted from a disease or disorder that 
is at least as likely as not related to 
active service.   In providing this 
opinion, exposure to Agent Orange is 
conceded, and the examiner must address 
the likelihood of relationship to service 
from on both a direct and presumptive 
basis.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
specifically address the letters from the 
veteran's private podiatrist dated in 
August 2003 and March 2007.  A detailed 
rationale for all medical opinions must be 
provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



